           Case 1:19-cr-00318-JMF Document 116 Filed 07/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-318-3 (JMF)
                                                                       :
JOSHUA IKEJIMBA,                                                       :          ORDER
                                                                       :
                                     Defendant.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        In light of defense counsel’s letter of July 21, 2020, the Court is prepared to proceed with

the plea and sentencing by videoconference. In light of the protocols involved in scheduling

such proceedings, however, sentencing is RESCHEDULED to August 12, 2020, at 11:00 a.m.

The Court will issue an order closer to the proceeding with details concerning access to the

proceeding and other matters.

        Defense counsel shall file a letter no later than July 29, 2020, indicating whether he

would like to speak with the Defendant by telephone fifteen minutes prior to the proceeding and,

if so, providing a telephone number at which he will be reachable at that time.

        The parties are cautioned that videoconferences are strictly limited in time. In the

interest of saving time (given the need to conduct both a plea allocution and sentencing in

the time allotted), the parties should do as much as possible (e.g., raise sentencing

arguments) in writing in advance of the proceeding.

        The parties should consult the Court’s Individual Rules and Practices for Criminal Cases

(available at https://nysd.uscourts.gov/hon-jesse-m-furman) for sentencing-related procedures

and practices. Consistent with the Court’s Rules, the defendant’s sentencing submission shall be
         Case 1:19-cr-00318-JMF Document 116 Filed 07/23/20 Page 2 of 5




filed two weeks in advance of the date set for sentencing. The Government’s sentencing submission

shall be filed one week in advance of the date set for sentencing. If a party does not intend to file a

substantive sentencing submission, the party should file a letter to that effect.

        Rule 32(e)(1) of the Federal Rules of Criminal Procedure provides that the Presentence

Report cannot be disclosed to the Court “until the defendant has pleaded guilty” unless “the

defendant has consented in writing.” In order to proceed with sentencing on the same day as the

plea, however, the Court will obviously have to review the Presentence Report in advance.

Accordingly, no later than July 29, 2020, Defendant shall file a written consent (either

signed personally or, in accordance with Standing Order 20-MC-174 of March 27, 2020, by

defense counsel).

        Defense counsel shall discuss the attached Waiver of Right to be Present at Criminal

Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is able to

sign the form (either personally or, in accordance with Standing Order 20-MC-174 of March 27,

2020, by defense counsel), defense counsel shall file the executed form at least one week prior

to the proceeding (but ideally by July 29, 2020, along with the written consent form

discussed above). In the event the Defendant consents, but counsel is unable to obtain or affix

the Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.

        To the extent that there are any documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least at least 48 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense
                                                   2
Case 1:19-cr-00318-JMF Document 116 Filed 07/23/20 Page 3 of 5
            Case 1:19-cr-00318-JMF Document 116 Filed 07/23/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-
                                                                              PRESENT AT CRIMINAL
                                    ,                                         PROCEEDING
                                       Defendant.
-----------------------------------------------------------------X
                                                                                -CR-    ( )( )
Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                                ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.

                                                              4
         Case 1:19-cr-00318-JMF Document 116 Filed 07/23/20 Page 5 of 5




        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                            Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                            Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                5
